Stewart, J.,
concurring. I concur in the syllabus and in the judgments, for the reason that the judgments for defendant in the trial court resulted from *92the granting of his motion for judgment on the pleadings and opening statement of counsel for plaintiffs.
It seems to me that there are allegations in the petitions and language in the opening statement of counsel for plaintiffs from which an inference could be drawn that David was. not a guest in defendant’s motor vehicle.
I agree with many of the statements in the opinion but not with all of them. It seems to me that some of the statements give the impression that we are deciding these cases upon the merits of the main controversy between the plaintiffs and defendant rather than upon the narrow question of the trial court’s action in rendering judgment upon defendant’s motion. My decision in these cases is limited to that one question.